Citation Nr: 1117457	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for sinusitis and, if so, whether the claim may be granted.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for prostatitis.  

3.  Entitlement to service connection for arthritis of multiple joints, other than both knees, both shoulders, the lumbar spine, and the right ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues concerning entitlement to service connection for sinusitis and entitlement to service connection for arthritis and multiple joint arthralgias are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A January 1979 rating decision denied entitlement to service connection for sinusitis.  The Veteran was notified of that decision and did not appeal.  

2.  Evidence received since the January 1979 final rating decision raises a reasonable possibility of substantiating the claim for service connection for sinusitis.  

3.  An October 2002 rating decision denied entitlement to service connection for prostatitis and urethritis.  The Veteran was notified of that decision and did not appeal.  

4.  Evidence received since the October 2002 final rating decision does not raise a reasonable possibility of substantiating the claim for service connection for prostatitis.  



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for sinusitis is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for prostatitis is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in December 2004 satisfied the duty to notify provisions, after which the claims were readjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to reopen his previously denied claim for service connection for hearing loss and, as such, the essential fairness of the adjudication was not affected.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

A rating decision in January 1979 initially denied service connection for prostatitis and urethritis, for sinusitis, and for lameness, arthritis, and multiple joint arthralgias.  The Veteran was notified of that decision and did not file an appeal; that decision is final.  38 U.S.C.A. § 7105.  In July 1999, the Veteran wrote the RO, in effect requesting that his service connection claims be reopened.  A rating decision in November 1999 denied each of the above claims on the basis that the claim was not well grounded.  The Veteran filed a timely appeal concerning the issue of entitlement to service connection for multiple joint arthritis and arthralgias.  

A rating decision in October 2002 considered the Veteran's claims concerning service connection for prostatitis and urethritis and concerning service connection for arthritis based on all of the evidence of record and denied the claims on the merits; the decision granted service connection for chondromalacia of each knee and assigned a 10 percent rating for each knee, effective July 30, 1999.  The October 2002 rating decision did not consider the Veteran's claim concerning sinusitis.  The Veteran was notified of the October 2002 rating decision later in October 2002; he did not file an appeal of the denial of service connection for prostatitis and urethritis.  Therefore, the October 2002 rating decision is final concerning the denial of service connection for prostatitis and urethritis.  See 38 U.S.C.A. § 7105 (West 2002).  

The Veterans Claims Assistance Act of 2000 (VCAA), which became effective in November 2000, eliminated the concept of "well grounded" in service connection claims and expanded VA's duty to notify and to assist claimants.  The VCAA also provided that a claim for benefits that was denied on the basis that the claim was not well grounded and that became final between July 14, 1999, and November 9, 2000, shall, upon the request of the claimant or on VA's own motion, be readjudicated as if the denial had not been made.  The law also provided that such a claim may not be readjudicated unless a request for readjudication was filed by the claimant, or a motion was made by VA, not later than 2 years after November 9, 2000.  See Pub. Law 106-475 (November 9, 2000), 114 Stat 2096.  In an August 2001 letter, the RO notified the Veteran of the VCAA and advised him what he could do to help with his claims.  The October 2002 rating decision was a readjudication of the issues relating to prostatitis and urethritis and to arthritis and multiple joint arthralgias pursuant to the VCAA on VA's own motion.  

The Veteran's representative argued in March 2011 that the Veteran's claim regarding service connection for sinusitis should also have been readjudicated pursuant to the VCAA, on the basis that the claim was denied in November 1999 because it was not well grounded.  However, as discussed above, such readjudication is not automatic, nor is it necessarily required.  Such a readjudication may be initiated only by a timely request by the Veteran or on VA's own motion.  The record contains a communication from the Veteran received by VA in September 2002.  In the letter, the Veteran stated that he was responding to the RO's August 2001 letter notifying the Veteran of the provisions of the VCAA; accompanying the letter was additional evidence concerning several claims, including that relating to sinusitis.  Because the Veteran's communication was received within the two-year period provided by the VCAA, the Board finds that the communication constituted a timely filed request for readjudication of his claim for service connection for sinusitis under the VCAA, tolling the finality of the November 1999 rating decision.  The October 2005 rating decision which is currently on appeal, and which determined that new and material evidence had not been presented to reopen the claim, constituted the VCAA readjudication.  See Pub. Law 106-475 (November 9, 2000), 114 Stat 2096.  The October 2005 rating decision is the determination currently on appeal concerning sinusitis.  Therefore, the January 1979 rating decision is the last final decision concerning service connection for sinusitis.  

As noted above, the rating decision in October 2002 readjudicated the Veteran's claim for service connection for prostatitis and urethritis pursuant to VCAA.  He was notified of that decision and did not appeal.  Accordingly, that decision is final and constitutes the last final adjudication of that issue.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  

The Veteran has not otherwise demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's Social Security Administration (SSA) records and VA and non-VA medical treatment records have been obtained.  There is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Sinusitis 

The evidence of record in January 1979 included the Veteran's service treatment records and the report of a VA compensation examination in September 1978.  The service treatment records showed that the Veteran self-treated for episodes of sinusitis, but the examiner indicated that the Veteran's separation examination in April 1978 was normal.  Further, no pertinent abnormal clinical findings were noted by the September 1978 VA examiner.  That examiner's diagnosis was sinusitis by history, inactive.  

The final January 1979 rating decision denied service connection for sinusitis on the basis that sinusitis treated during service was acute and transitory and resulted in no chronic residuals.  Evidence added to the record since January 1979 includes service department treatment records beginning in February 1995 showing a diagnosis of chronic sinusitis and nasal polyps; the Veteran subsequently underwent sinus surgery on multiple occasions beginning in March 1996.  Subsequent treatment reports also list a diagnosis of chronic sinusitis.  The evidence that was previously of record showed that the Veteran had episodes of sinusitis during service, but did not show that he had chronic sinusitis either during service or on examination by VA in September 1978.  However, the evidence added to the record since January 1979 clearly pertains to an unestablished fact - that the Veteran has had chronic sinusitis for a number of years.  Moreover, the Board cannot say that the remaining element for service connection, a nexus between the current diagnosis and the in-service event, could not be established were he provided a VA medical examination.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  

Therefore, the Board finds that the evidence is new, in that it was not previously of record and considered and is not cumulative of prior evidence, and it is material, in that it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, new and material evidence has been presented and the claim for service connection for sinusitis is reopened.  

Prostatitis 

The evidence of record at the time of the October 2002 rating decision included the Veteran's service treatment records and the report of a VA compensation examination in September 1978.  The service treatment records showed that the Veteran was treated for prostatitis in July 1968 and again in February and March 1974.  At the time of his separation examination in April 1978, the Veteran reported that he still had prostate problems, but the examination was normal.  The October 1978 VA examiner noted the Veteran's complaint of intermittently painful urination and "prostate."  On examination, the prostate was small, without lobulation, and non-tender.  No diagnosis relating to prostatitis or other prostate disorder was listed.  

Post-separation service department treatment records in March 1994 show a six-month history of nocturia, slow stream, a feeling of incomplete emptying, and dribbling.  The Veteran denied any dysuria, history of sexually transmitted diseases, or hematuria, although he recalled having blood in his urine when he was 20 years old.  The only pertinent abnormal clinical finding on examination was mild tenderness and an urge to urinate.  The examiner's differential diagnosis was prostadynia and/or prostatitis versus early benign prostatic hypertrophy (BPH) versus neurogenic bladder.  Other records in 1997 and 1998 listed BPH, although an examiner in January 1998 indicated that the Veteran's nocturia was a result of polyuria due to his diabetes mellitus.  None of the subsequent treatment records dated through July 2002 noted any urinary tract complaints or pertinent abnormal clinical findings.  

The October 2002 rating decision considered all of the evidence of record and denied service connection for prostatitis and urethritis on the merits due to the absence of evidence of chronic disability related to the two instances of prostatitis noted in service.  Evidence added to the record since October 2002 includes additional post-service department treatment records dated in 2002 noting a diagnosis of BPH, and VA clinic records dated from October 1999 to May 2010.  The VA treatment records do not refer to any urinary tract complaints or note any pertinent clinical findings or diagnosis.  

The Veteran has not identified any other treatment records that have not been obtained.  Moreover, none of the communications received from him since November 2003 when he requested that his service connection claim be reopened has indicated that any examiner has ever told him that he has chronic prostatitis that is related to service.  

The Board finds that none of the evidence that has been received since the final October 2002 rating decision that denied service connection for prostatitis and urethritis is new.  The additional post-service department treatment records dated in 2002 are merely cumulative of the other service department clinic records that were previously of record and considered.  They note nothing more than a diagnosis of BPH, which was previously diagnosed; no examiner since October 2002 has related that diagnosis or any other current prostate disorder to the treatment the Veteran received during service or to his symptoms therein.  Further, none of the additional evidence relates to an unestablished fact necessary to substantiate the claim.  Therefore, the evidence since the final October 2002 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board concludes that new and material evidence has not been presented to reopen the Veteran's claim for service connection for prostatitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, as new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having been presented, the claim for service connection for sinusitis is reopened, and to this extent only, the appeal is granted.  

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for prostatitis is denied.  


REMAND

Sinusitis 

As discussed above, the Veteran's service treatment records show that he was treated for sinusitis during service.  Although sinusitis was not found at the time of his separation examination or on VA compensation examination in September 1978, subsequent treatment records show that the Veteran received extensive treatment for chronic sinusitis beginning in 1995.  However, no examiner has provided a medical opinion as to the etiology of the Veteran's chronic sinusitis diagnosed after service.  

VA's duty to assist the Veteran requires that an opinion must be obtained as to whether his post-service chronic sinusitis is related to the episodes noted during service.  See Shade, 24 Vet. App. at 120.  Therefore, he must be scheduled for such an examination.  

Multiple Joint Arthritis 

Previously and during the pendency of this appeal, service connection was established for degenerative disease of the lumbar spine; for right shoulder limitation of motion and pain, claimed as bursitis; for left shoulder limitation of motion and pain, claimed as bursitis; for right knee arthritis and chondromalacia; for left knee arthritis and chondromalacia; for right ankle arthritis; and for residuals of a right ankle sprain.  Therefore, the issue on appeal concerns entitlement to service connection for arthritis of multiple joints, other than those listed above.  

In a January 2004 decision, the Board reopened the Veteran's previously denied claim for service connection for arthritis of multiple joints and remanded the issue for further evidentiary development.  The Veteran was afforded a VA compensation examination in March 2004.  The examiner described the Veteran's complaints as involving constant pain in the cervical spine area, occasional pain and spasm in his fingers, and pain in the trochanteric area of both hips and groin; he denied any problems with his thoracic spine or elbows.  On examination, the examiner reported normal clinical findings regarding the Veteran's wrists and hands.  The examiner recorded slightly decreased range of motion of both of the Veteran's hips, as well tenderness over the trochanteric areas and anterior joint lines of both hips; trochanteric bursitis suggestive of early or mild arthritis of both hips was diagnosed.  In addition, the examiner noted significant limitation of motion of the Veteran's cervical spine, including due to pain, and tenderness over the cervical midline and paraspinal areas.  Cervical spine x-rays showed disc space narrowing and arthritic changes at C2-3, C3-4, and C6-7, with anterior spurring and osteoporosis.  Although the Veteran reported no problems with his thoracic spine, x-rays showed osteoporosis, multiple level disc space narrowing, spur formation, and arthritic changes.  Finally, the only abnormal clinical finding regarding either elbow was tenderness over the medial epicondyle and lateral condyle; medial epicondylitis and lateral condylitis of the left elbow were diagnosed.  

The examiner's March 2005 addendum noted that the Veteran's aches and pains and limitations of movements of his shoulders "could be also related to early arthritic changes in his cervical spine arthritis [sic]."  Similarly, the examiner stated that "dorsal [thoracic] spine and lumbosacral spine arthritic changes and disc degenerative symptoms during [the] 2004 examination could have been manifestations of so-called back strain or sprain of service years."  The examiner did not provide any nexus opinion regarding other joints, except for those for which service connection has already been established.  

However, the March 2005 examiner's use of the word "could" concerning the relationship between the noted findings and service is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Further, the examiner noted either complaints or abnormal clinical findings regarding the Veteran's hips, elbows, and fingers, but provided no nexus opinion concerning these joints.  

Therefore, the Board finds that the March 2004 examination and the examiner's March 2005 addendum are inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the claims file must again be forwarded to the same examiner, if possible, to obtain a clarifying medical opinion.  

Therefore, the case is remanded to for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for sinusitis and for arthritis and multiple joint arthralgias, other than his knees, shoulders, lumbar spine, and right ankle, since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The claims file must be forwarded to the same examiner who examined the Veteran in March 2004 and who provided the March 2005 addendum, if available, to provide a clarifying opinion.  Following a review of the claims file, the examiner must provide a medical opinion regarding the etiology of any arthritis or joint arthralgias found, other than his knees, shoulders, lumbar spine, and right ankle.  The examiner's opinion must avoid using speculative terms like "may" or "could," and must indicate whether any arthritis and or joint arthralgias found are related to the Veteran's military service.  The examiner must also state whether any diagnosed arthritis or joint arthralgias, other than his knees, shoulders, lumbar spine, and right ankle is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

If the examiner that examined the Veteran in March 2004 is not available, the Veteran must be afforded the appropriate VA examination to determine the etiology of any arthritis or multiple joint arthralgias found, other than his knees, shoulders, lumbar spine, and right ankle.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide a medical opinion regarding the etiology of any arthritis or joint arthralgias found, other than his knees, shoulders, lumbar spine, and right ankle.  In this regard, the examiner must discuss and distinguish the previous VA medical opinion.  The examiner's opinion must avoid using speculative terms like "may" or "could," and must indicate whether any arthritis and or joint arthralgias found are related to the Veteran's military service.  The examiner must also state whether any diagnosed arthritis or joint arthralgias, other than his knees, shoulders, lumbar spine, and right ankle is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the etiology of the Veteran's diagnosed chronic sinusitis.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide a medical opinion regarding the etiology of the Veteran's diagnoses of chronic sinusitis shown beginning in 1995.  The examiner's opinion must avoid using speculative terms like "may" or "could," and must indicate whether the Veteran's diagnosed chronic sinusitis found is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the above development has been completed, the Veteran's claims of entitlement for service connection for sinusitis and for service connection of arthritis and multiple joint arthralgias, other than his knees, shoulders, lumbar spine, and right ankle, must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


